DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 
Claims 1 and 4-15 are pending.  
Claims 1, 4, and 11-15 have been amended.
Claims 2 and 3 have been canceled.
No new claims have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8, 9, 10 are not clear because each of the claims recite “wherein the plurality of particles are …”.  Because there are three different plurality of particles it is not clear which particles are being referenced. The limitation in each of the claims should recite “wherein the plurality of particles of the at least one of the metal material, the resin material, and the carbon material are …”.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 4-5, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanino et al (US 4,808,326) in view of Brockman “Magnetic Ferrites for High Frequency Use, further in view of Kodas et al. (US 2003/0148024 A1).
Regarding claim 1, Tanino teaches a resin-bonded magnetic composition (a structure) comprising a ferromagnetic powder such as ferrite powder (col 2 lines 3, 8, and 9) of sintered products of oxide of Fe, Mn, Ni, Zn, Co or the like (col 3 lines 39-44), other magnetic powders including an amorphous magnetic powder, or an admixture, along with a resin powder and one or more amorphous metal chelate compounds such as Al-acetylacetonate, Co-acetylacetonate, Fe-acetylacetonate, Mn-acetylacetonate Ni-acetylacetonate, Zn-acetylacetonate, Zr-acetylacetonate between the ferrite powder particles (col 4 lines 45-56, col3 lines 67-col 4 line 24 and claim 1) and indicates in examples 1-9 the use of metals in the amorphous chelate phase that are the same as the (metal oxide) ferrite particle phase (col 5 lines 25-36). 	
Tanino does not explicitly teach the use of at least two metal acetylacetonate chelates to provide an amorphous phase with at least two metal elements contained in one or both of the first and second metal oxides and does not expressly identify the metal oxide ferrites as having a spinel-type structure. Tanino also does not teach a second plurality of particles of a metal oxide having a spinel-type structure, wherein the second plurality of particles of the metal oxide have a smaller particle size than that of the first plurality of particles of the metal oxide, the second plurality of particles of the metal oxide surround each of the first plurality of particles of the metal oxide, and the amorphous phase is interposed between the first plurality of particles and the second plurality of particles. 
However, Tanino clearly teaches the use of one or more amorphous metal chelate compounds such as Al- acetylacetonate, Co-acetylacetonate, Fe-acetylacetonate, Mn-acetylacetonate Ni-acetylacetonate, Zn-acetylacetonate, Zr-acetylacetonate between the ferrite powder particles (col 4 lines 45-56, col3 lines 67-col 4 line 24 and claim 1).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use more than one metal acetylacetonate as taught by Tanino in the mixture (containing at least two metal elements contained in one or both of the first and second metal oxides).
Brockman identifies ferrites for high frequency use as metal oxide ferrites of these elements having a spinel structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the spinel structure of Brockman as the structure of the ferrites of Tanino to provide ferrites for high frequency use (left hand column p. 1 of 4, Background).  
Additionally, Kodas teaches the use of different size particles such as micron size particles and nanometer size particles or bimodal micron size or bimodal nanometer size particles, which provides better packing density [0028] and [0057].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the materials of Tanino with a plurality of the particles of two particle sizes including a micrometer size and a nanometer size to provide better particle packing density as taught by Kodas resulting in a second plurality of particles of metal oxides having a spinel-type structure, wherein the second plurality of particles of the metal oxide have a smaller particle size than that of the first plurality of particles of the metal oxide, the second plurality of particles of the metal oxide surround each of the first plurality of particles of the metal oxide, and the amorphous phase is interposed between the first plurality of particles and the second plurality of particles.
Regarding claim 4, Tanino in view of Brockman and Kodas teaches all of the limitations of claim 1.
Tanino in view of Brockman and Kodas does not explicitly teach wherein the second plurality of particles and the first plurality of particles differ from each other in at least one of a composition of the metal oxide respectively thereof or a respective shape thereof.
However, Tanino the ferrite powder (col 2 lines 3, 8, and 9) as sintered products of oxides of Fe, Mn, Ni, Zn, Co or the like (col 3 lines 39-44).
Given the variety of metal oxides available, it would have been within the abilities of and obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from among the available metal options an additional metal in the metal oxide of one of the plurality of  metal oxide particles with a reasonable expectation of success, resulting a different composition of the two sizes of ferrite particles KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. 

Regarding claim 5, Tanino in view of Brockman and Kodas teaches all of the limitations of claim 1 and Tanino further teaches the material may comprise an iron powder (col 2 line 9) (metal powder), a heat-resistant thermosetting resin powder resin powder (col 2 lines 19 and 20) (with the amorphous metal chelate which would be between the particles).
Regarding claim 8, Tanino in view of Brockman and Kodas teaches all of the limitations of claim 5 and Tanino further teaches the material may comprise an iron powder (col 2 line 9).  
Tanino does not teach the ratio of 50 wt% to 99 wt % of metal particles relative to the spinel-type particles. 
However, Tanino teaches the ferromagnetic powder may be an admixture of the powders including the ferrites (spinels) and other ferromagnetic powders such as the iron powder and further teaches among them, since ferrite powder is excellent in moldability, the ferrite powder is preferably used (col 2 lines 13-15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use iron powder in an admixture with ferrite powder at less than a 1 to 1 ratio including at the ratio of 50 wt% to 99 wt % of metal particles relative to the ferrite (spinel) particles. 
Regarding claim 9, Tanino in view of Brockman and Kodas teaches all of the limitations of claim 5 and Tanino further teaches the material may comprise 5 to 20 weight % of highly heat-resistant thermosetting resin powder in comparison to 80 to 95 weight % of ferromagnetic powder entirely within the claimed range of a ratio of 0.01 to 99 weight % relative to a total weight of the ferrite (Metal oxide spinel particles).
Regarding claims 11 and 12, Tanino in view of Brockman and Kodas teaches all of the limitations of claim 1 and Tanino further teaches the material may preferably comprise a ferrite of metals such as Fe, Mn, Ni, Zn, Co or the like.  Although Tanino does not expressly teach an example with the first and second metal oxides contain Mn and Ni, since these metals are expressly identified, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified, predictable solutions, i.e.  metals such as, Mn, and Ni, for the ferrite materials with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. 
Regarding claim 13, Tanino in view of Brockman and Kodas teaches all of the limitations of claim 1 and Brockman further teaches the ferrite spinel structure is in the form of M+2[Fe204], which equates to AB2O4 as claimed (p1 left column (Background)) and Tanino teaches ferrites of metals such as Fe, Mn, Ni, Zn, Co or the like.

Claims 6, 7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanino et al (US 4,808,326) in view of Brockman “Magnetic Ferrites for High Frequency Use” further in view of Kodas et al. (US 2003/0148024 A1) as evidenced by Kramer Industries “Mesh Size” hereinafter referenced as Kramer.
Regarding claims 6 and 7, Tanino in view of Brockman and Kodas teaches all of the limitations of claim 5 and Tanino further teaches a resin particle size of from 200 – 1000 mesh (col 2 lines 30-32) which equates to 9 to 75 µm as evidenced by Kramer (Mesh Conversion Chart) entirely within the claimed ranges. 
Regarding claims 14 and 15, Tanino in view of Brockman and Kodas teaches all of the limitations of claim 1 and Tanino further teaches the (first metal oxide) ferrite powder size as preferably at most 500 mesh (col 2 lines 55-56) which equates to less than 19 µm as evidenced by Kramer (Mesh Conversion Chart) entirely within the claimed range of 0.01 µm to 100 µm of claim 14 and overlapping the claimed range of 0.02 to 1µm of claim 15.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanino et al (US 4,808,326) in view of Brockman “Magnetic Ferrites for High Frequency Use” further in view of Kodas et al. (US 2003/0148024 A1), further in view of Noguchi et al (US 2002/0094456 A1).
Regarding claims 5 and 10, Tanino in view of Brockman and Kodas teaches all of the limitations of claim 1.
Tanino in view of Brockman does not teach the addition of a plurality of particles of a carbon material as in claim 5 or wherein the carbon material is present at a ratio of 0.01 wt.% to 50 wt.% relative to a total weight of the first plurality of particles of the metal oxide having the spinel-type structure.
However, Noguchi teaches the addition of carbon particles [0081] to a ferromagnetic material in an amount of from 0.1 to 30 wt% in proportion to the ferromagnetic material entirely within the claimed range of claim 10 to provide functions of preventing electrostatic charge, reducing a friction coefficient, light shielding and increasing film strength. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the material of Tanino in view of Brockman with a plurality of the particles of carbon in an amount of 0.1 to 30 wt% in proportion to the ferromagnetic material as taught by Noguchi to provide functions of preventing electrostatic charge, reducing a friction coefficient, light shielding and increasing film strength if in a film form.
Claims 1, 4-5, 9, 11, 12, and 14 are rejected under 35 U.S.C. 3 as being unpatentable over Abiko et al (JP2012212853A) in view of Rodbell et al (US 3,474,426) as evidenced by of Hyde et al (US 2010/0303731 A1). 
Regarding claims 1, and 14, Abiko discloses a core (structure) comprising a mixture containing a soft magnetic powder (first plurality of particles) comprising a soft magnetic ferrite (first metal oxide) or the like with a grain size of about 10 µm to 70 µm and an insulating binder comprising glass (amorphous), resin and including Fe and zinc stearate (p 2 of 15) and (p5 of 15) and containing magnetic fine particles (second plurality of metal oxide particles surrounding the first plurality of particles) of NiZn ferrite or MnZn ferrite or a mixture (p5 of 15) having a nanoparticle size (smaller than the first plurality of particles) (p4 of 15) thus the amorphous phase contains at least two metal elements (Fe and Zn) contained in one or both of the first and second metal oxides. 
 Abiko does not explicitly teach the soft ferrite or the fine particles as having spinel structures. 
However, Abiko teaches the fine particles are NiZn ferrite or MnZn ferrite or a mixture (p5 of 15) which are spinel ferrites as evidenced by Hyde [0060] and Rodbell teaches the use of soft magnetic spinel ferrites for core materials is commonly known (col 3 lines 10-15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use spinel ferrites as taught by Rodbell as the core soft ferrite materials of Abiko
Regarding claim 4, Abiko in view of Rodbell teaches all of the limitations of claim 1 and Abiko further teaches the material for the fine magnetic materials can be different from the material for the soft magnetic material (p4 of 15).
Regarding claim 5, Abiko in view of Rodbell teaches all of the limitations of claim 1 and Abiko further teaches the structure also comprises a resin powder (a plurality of resin particles) and therefore the glass (amorphous phase) would be interposed between the resin material and the first plurality of particles of metal oxide. 
Regarding claim 9, Abiko in view of Rodbell teaches all of the limitations of claim 1 and Abiko further teaches the structure also comprises a resin powder (a plurality of resin particles) in an amount of about 0.5 to 5.0 % by mass with respect to the mass of the soft magnetic powder which is within the range of a ratio of 0.01 wt.% to 99 wt.% relative to a total weight of the first plurality of particles of the metal oxide having the spinel structure.
Regarding claim 11, Abiko in view of Rodbell teaches all of the limitations of claim 1 and Abiko further teaches the metal oxides are magnetic ferrites (p2 of 15) and (p 5 of 15).
Regarding claim 12, Abiko in view of Rodbell teaches all of the limitations of claim 1 and Abiko further teaches the fine particles are NiZn ferrite or MnZn ferrite or a mixture (p5 of 15) resulting in at least one of the first metal oxide and the second metal oxide containing Ni and Mn.
Claim 13 is rejected under 35 U.S.C. 3 as being unpatentable over Abiko et al (JP2012212853A) in view of Rodbell et al (US 3,474,426) further in view of Hyde et al (US 2010/0303731 A1).
Regarding claim 13, Abiko in view of Rodbell teaches all of the limitations of claim 1 including Abiko’s teaching of the first metal oxide is a soft ferrite and the second metal oxide is NiZn ferrite or MnZn ferrite or a mixture (p5 of 15).
Abiko in view of Rodbell does not explicitly teach the first metal oxide and the second metal oxide are represented by a formula AB204, where A and B are each one or more metal elements independently selected from Li, Mg, Al, Cr, Mn, Fe, Co, Ni, Cu, and Zn for the first metal oxide.
However, Abiko teaches the first metal oxide is a soft ferrite and further teaches the fine particles are NiZn ferrite or MnZn ferrite or a mixture (p5 of 15) and Hyde teaches soft and hard ferromagnetic materials include spinel ferrites with the general formula AB2O4 where A is Mg, Zn, Mn, Ni, Co, Fe, and B is Al, Cr, Mn, or Fe.
Therefore, it would have been obvious to a person having ordinary skill in the art to use both soft and fine particle ferrites with a formula AB2O4 as the ferrites of Abiko since the fine particles are designated as NiZn ferrite or MnZn ferrite which have the claimed formula and to provide a soft ferrite wherein A is Mg, Zn, Mn, Ni, Co, Fe, and B is Al, Cr, Mn, or Fe since Hyde teaches them as soft ferrites and spinels that have the structure AB2O4.

Response to Arguments
Applicants amendments and arguments filed 7/18/2022 have been fully considered. Applicant’s amendments have overcome the rejections under 35 U.S.C. 102 and 103 over Jiao and the rejections have been withdrawn. Applicant’s arguments regarding Tanino have been considered but are not found persuasive. 
Applicant argues that while Tanino discloses the use of metal chelate compounds, and that these metal chelate compounds can be metal acetylacetonates, there is no description in Tanino of a separate amorphous phase let alone one that contains a substance derived from the metal acetylacetonates.
In response to Applicant’s argument, Tanino does indeed indicate that the metal chelate compound is an amorphous magnetic material that is used as a bonding reinforcement agent and as a medium which transfers magnetic waves smoothly which is acknowledged as an advantageous characteristic of amorphous magnetic substances (col. 1 lines 41-56).  Additionally, since the same metal acetylacetonates are used and are heated to temperatures such as 250˚C which is above the melting points of the acetylacetonates as indicated in Applicant’s specification [0105] absent any evidence to the contrary, Tanino is considered to comprise the same amorphous phase as claimed and Applicant’s arguments are not found convincing.  Amendments to the rejections over Tanino and additional rejections have been applied in view of the amendments to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.D.I./Examiner, Art Unit 1784 

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784